DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-7,  9-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Liu, Yu and Mu appear to be the closest prior arts on record. The closest prior arts either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims.
Regarding independent claims 1, 15 and 20, Liu discloses a method to localize an object including normalizing an original image into an intermediate image, the intermediate image including multiple local blocks; calculating image feature data of the local blocks; calculating weight distribution data corresponding to the local blocks in the intermediate image according to the image feature data,  and determining a location area of the object in the original image based on the weight distribution data obtained by calculation. Yu discloses a Modular Attention Network (MAttNet) to learn module weights as well as the word/phrase attention, and visual attention. Mu discloses a system and method to extract features from a content item and provide extracted features to a machine learning based model configured to generate a deceptive information score indicating a likelihood of a content item comprising deceptive information. However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, wherein the method further comprises: obtaining the plurality of statement attention weights of the to-be-analyzed description statement and the plurality of image attention weights of the to-be-analyzed image by using a neural network, wherein the method further comprises: before the obtaining the plurality of statement attention weights of the to-be-analyzed description statement and the plurality of image attention weights of the to-be-analyzed image by using a neural network, training the neural network by using a sample set, wherein the sample set comprises a plurality of positive sample pairs and a plurality of negative sample pairs, wherein each positive sample pair comprises a first sample image and a first sample description statement of the first sample image, and wherein each negative sample pair comprises the first sample image and a second sample description statement obtained after a word is removed from the first sample description statement, or comprises the first sample description statement and a second sample image obtained after a region with a highest image attention weight is removed from the first sample image.
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter.
Claims 2, 4-7, and 9-14 are dependent upon claim 1. Claims 16 and 18-19 are dependent upon claim 15. Claims 21-23 are dependent upon claim 20.These claims are allowable for at least the same reasons given for independent claims 1, 15 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664